Exhibit 10.14

 

[EXECUTIVE BENEFIT SERVICES LOGO]

 

THE EXECUTIVE

 

NONQUALIFIED “EXCESS” PLAN™

 

Semtech Corporation

Trust Agreement

 

© 2003 Executive Benefit Services, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page


--------------------------------------------------------------------------------

Section 1.    Trust Fund:   2

1.1

 

Definitions and Construction

  2

1.2

 

Trust Fund

  2

1.3

 

Non-diversion of Funds

  2 Section 2.    Investment and Administration:   3

2.1

 

Collection of Contributions

  3

2.2

 

General

  3

2.3

 

Appointment of Investment Manager.

  3

2.4

 

Investment Decisions.

  4

2.5

 

Investment in Short-Term Obligation

  4

2.6

 

Trustee’s Administrative Authority.

  5

2.7

 

Substitution of Assets

  7 Section 3.    Trustee and Committee:   7

3.1

 

Committee

  7

3.2

 

Trustee’s Reliance

  8

3.3

 

Legal Counsel

  8

3.4

 

Liability Under the Plan

  8 Section 4.    Distributions from the Trust Fund:   9

4.1

 

General

  9

4.2

 

Direction by the Committee.

  9

4.3

 

Method of Payment

  9

4.4

 

Special Distributions

  10

4.5

 

Payments to Employer

  10 Section 5.    Trustee’s and Committee’s Responsibilities:   10

5.1

 

General Standard of Care

  10

5.2

 

No Liability for Acts of Others

  11 Section 6.    Trustee’s Accounts:   11

6.1

 

Accounts

  11

6.2

 

Valuation of Trust Fund

  11

6.3

 

Reports to the Committee.

  11

6.4

 

Right of Judicial Settlement

  12

6.5

 

Enforcement of Agreement

  12 Section 7.    Taxes; Compensation of Trustee:   12

7.1

 

Taxes

  12

7.2

 

Compensation of Trustee; Expenses

  12 Section 8.    Resignation and Removal of Trustee:   13

8.1

 

Resignation or Removal of Trustee

  13

8.2

 

Appointment of Successor

  14

8.3

 

Succession.

  14



--------------------------------------------------------------------------------

8.4

 

Successor Bound by Agreement

   15 Section 9.    Trustee Responsibility Regarding Payments to Trust
Beneficiaries When Employer Is Insolvent:    15

9.1

 

Direction

   15

9.2

 

Insolvency

   15

9.3

 

Resumption of Payments

   15 Section 10.    Amendment and Irrevocability:    16
Section 11.    Miscellaneous:    16

11.1

 

Binding Effect; Assignability

   16

11.2

 

Governing Law

   17

11.3

 

Notices

   17

11.4

 

Severability

   18

11.5

 

Waiver

   18

11.6

 

Non-Alienation

   18

11.7

 

Headings

   18

11.8

 

Construction of Language

   18

11.9

 

Counterparts

   18



--------------------------------------------------------------------------------

THE EXECUTIVE NONQUALIFIED EXCESS PLAN™

TRUST AGREEMENT

 

THIS TRUST AGREEMENT, made as of the 1st day of January, 2004, by and between
Semtech Corporation (“Employer”) and BANKERS TRUST COMPANY (“Trustee”).

 

W I T N E S S E T H :

 

WHEREAS, the Employer has adopted The Executive Nonqualified Excess Plan™ (the
“Plan”) to provide benefits for certain participants of the Employer and its
designated affiliates; and

 

WHEREAS, the Employer wishes to establish a Trust Fund (as hereinafter defined)
to aid it in accumulating the amounts necessary to satisfy its contractual
liability to pay benefits under the terms of the Plan; and

 

WHEREAS, the Employer presently intends to make contributions to this Trust Fund
from time to time to be applied in payment of the Employer’s obligations under
the Plan; and

 

WHEREAS, the Employer is obligated to pay all benefits from its general assets
to the extent not paid by this Trust Fund, and the establishment of this Trust
Fund shall not reduce or otherwise affect the Employer’s continuing liability to
pay benefits from such assets, except that the Employer’s liability shall be
offset by actual benefit payments made from this Trust Fund;

 

WHEREAS, the trust established by this Agreement is intended to be a “grantor
trust” with the result that the corpus and income of the trust be treated as
assets and income of the Employer pursuant to Sections 671 through 679 of the
Internal Revenue Code of 1986, as amended (the “Code”); and

 

WHEREAS, the Employer intends that the Trust Fund shall at all times be subject
to the claims of its creditors as herein provided and that the Plan be deemed
unfunded within the meaning of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), solely by virtue of the existence of this Trust;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Employer and the Trustee hereby agree as follows:

 

Section 1. Trust Fund:

 

1.1 Definitions and Construction. Unless the context of this Agreement clearly
indicates otherwise, the terms defined in the Plan shall, when used herein, have
the same meaning as in the Plan. The headings in this Agreement are used for the
convenience of reference only and are to be ignored in any constructions of the
provisions hereof.

 

1.2 Trust Fund. The Employer hereby establishes with the Trustee a trust,
pursuant to the Plan, in which may be deposited such sums of money as shall from
time to time be paid or delivered to or deposited with the Trustee by or with
the approval of the Employer in accordance with terms of the Plan. Neither the
Trustee nor any Plan participant or beneficiary shall have the right to compel
such deposits. All such deposits, all investments and reinvestments thereof and
all earnings, appreciation and additions allocable thereto, less losses,
depreciation and expenses allocable thereto and any payments made therefrom as
authorized under the Plan or this Agreement shall constitute the “Trust Fund.”
The Trust Fund shall be held, managed and administered by the Trustee, IN TRUST,
and dealt with in accordance with the provisions of this Agreement and in
accordance with any funding policy or guidelines established under the Plan that
are communicated in writing to the Trustee.

 

1.3 Non-diversion of Funds. Notwithstanding anything to the contrary contained
in this Agreement or any amendment thereto, no part of the Trust Fund other than
such expenses, fees, indemnities and taxes properly charged to the Trust Fund
under the Plan or this Agreement shall be used for or diverted to purposes other
than for the exclusive benefit of Plan participants and their beneficiaries;
provided, however, that the Trust Fund shall at all times be subject to the
claims of the general creditors of the Employer. Any rights created under the
Plan and this Agreement shall be mere unsecured contractual rights of Plan
participants and their beneficiaries against the Employer.

 

2



--------------------------------------------------------------------------------

Section 2. Investment and Administration:

 

2.1 Collection of Contributions. The Trustee shall have no authority over and
shall have no responsibility for the administration of the Plan. The Trustee
shall be under no duty to enforce the payment of any contribution to the Trust
Fund and shall not be responsible for the adequacy of the Trust Fund to satisfy
any obligations for benefits expenses and liabilities under the Plan. In
addition to making contributions, the Employer, through the Committee, shall
furnish the Trustee with such information and data relative to the Plan as is
necessary for the proper administration of the Trust Fund.

 

2.2 General. The Trust Fund shall be held by the Trustee and shall be invested
and reinvested as hereinafter provided in this Section 2, without distinction
between principal and income and without regard to the restrictions of the laws
of any jurisdiction relating to the investment of trust funds.

 

2.3 Appointment of Investment Manager.

 

(a) The Committee may, in its discretion, appoint an investment manager
(“Investment Manager”) to direct the investment and reinvestment of all or any
portion of the Trust Fund. Any such Investment Manager shall either (i) be
registered as an investment adviser under the Investment Advisers Act of 1940,
as amended (“Investment Advisers Act”); (ii) be a bank, as defined in the
Investment Advisers Act; or (iii) be an insurance company qualified to perform
investment services under the laws of more than one state.

 

(b) The Committee shall give written notice to the Trustee of the appointment of
an Investment Manager pursuant to Section 2.3(a). Such notice shall include: (i)
a specification of the portion of the Trust Fund to which the appointment
applies; (ii) a certification by the Committee that the Investment Manager
satisfies the requirements of Section 2.3(a)(i), (ii) or (iii); (iii) a copy of
the instruments appointing the Investment Manager and evidencing the Investment
Manager’s acceptance of the appointment; (iv) directions as to the manner in
which the Investment Manager is authorized to give instructions to the Trustee,
including the persons authorized to give instructions and the number of
signatures required for any written instruction; (v) an acknowledgment by the
Investment Manager that it is a fiduciary of the Plan; and (vi) if applicable, a
certificate evidencing the Investment Manager’s current registration under the
Investment Advisers Act. For purposes of this Agreement, the appointment of an
Investment Manager pursuant to this Section 2.3 shall become effective as of the
effective date specified in such notice, or, if later, as of the date on which
the Trustee receives proper notice of such appointment.

 

3



--------------------------------------------------------------------------------

(c) The Committee shall give written notice to the Trustee of the resignation or
removal of an Investment Manager previously appointed pursuant to this Section
2.3. From and after the date on which the Trustee receives such notice, or, if
later, the effective date of the resignation or removal specified in such
notice, the Committee shall be responsible, in accordance with Section 2.4, for
the investment and reinvestment of the portion of the Trust Fund theretofore
managed by such Investment Manager, until such time as a successor Investment
Manager has been duly appointed pursuant to this Section 2.3.

 

2.4 Investment Decisions.

 

(a) The Trustee shall invest and reinvest the Trust Fund in accordance with the
directions of the Committee, or, to the extent provided in Section 2.3, in
accordance with the directions of an Investment Manager. The Trustee shall be
under no duty or obligation to review any investment to be acquired, held or
disposed of pursuant to such directions nor to make any recommendation with
respect to the disposition or continued retention of any such investment. The
Trustee shall have no liability or responsibility for its action or inaction
pursuant to the direction of, or its failure to act in the absence of directions
from, the Committee or an Investment Manager, except to the extent provided in
Section 5.2. The Employer hereby agrees to indemnify the Trustee and hold it
harmless from and defend it against any claim or liability which may be asserted
against the Trustee by reason of any action or inaction by it pursuant to a
direction by the Committee or by an Investment Manager or failing to act in the
absence of any such direction.

 

(b) The Committee or an Investment Manager appointed pursuant to Section 2.3
may, at any time and from time to time, issue orders for the purchase or sale of
securities directly to a broker; and in order to facilitate such transaction,
the Trustee upon request shall execute and deliver appropriate trading
authorizations. Written notification of the issuance of each such order shall be
given promptly to the Trustee by the Committee or the Investment Manager, and
the execution of each such order shall be confirmed by written advice to the
Trustee by the broker. Such notification shall be authority for the Trustee to
pay for securities purchased against receipt thereof and to deliver securities
sold against payment therefor, as the case may be.

 

(c) To the extent that neither the Committee nor an Investment Manager furnishes
directions as to the investment of the Trust Fund, the Trustee shall invest and
reinvest the Trust Fund in any savings account, time or other interest-bearing
deposit in or other interest-bearing obligation of any one or more savings
banks, savings and loan associations, banks or other financial institutions.

 

2.5 Investment in Short-Term Obligation. Notwithstanding any provisions of this
Section 2 to the contrary, the Trustee, in its sole discretion or in
consultation with the Committee, may retain uninvested cash or cash balances, in
whatever portion of the Trust Fund that it may deem advisable, without being
required to pay interest thereon. Pending investment,

 

4



--------------------------------------------------------------------------------

the Trustee, in its sole discretion, may temporarily invest any funds held or
received by it for investment in an investment fund established to invest funds
held thereunder in commercial paper or in obligations of, or guaranteed by, the
United States government or any of its agencies.

 

2.6 Trustee’s Administrative Authority.

 

(a) In addition to and not by way of limitation of any other powers conferred
upon the Trustee by law or by other provisions of this Agreement, but subject to
the provisions of Section 1.3 and this Section 2, the Trustee is authorized and
empowered:

 

(i) to invest and reinvest part or all of the Trust Fund in accordance with
funding policies which may be established by the Committee from time to time in
such assets as the Trustee deems appropriate (including common and preferred
stocks of the Employer), bonds, debentures, mutual fund shares, notes,
commercial paper, treasury bills, options, partnership interests, venture
capital investments, any common, commingled, collective trust funds or pooled
investment funds (including such funds for which the Trustee serves as
investment manager), contracts and policies issued by an insurance company, any
interest bearing deposits held by any bank of similar financial institution, and
any other real or personal property;

 

(ii) in accordance with directions from the Committee, to apply for, pay
premiums on and maintain in force on the lives of Plan participants, individual
ordinary or individual or group term or universal life insurance policies,
variable universal life insurance policies, survivorship life insurance policies
or annuity policies (“policies”) and to have with respect to such policies all
of the rights, powers, options, privileges and benefits usually comprised in the
term “incidents of ownership” and normally vested in an owner of such policies,
provided, however, that the Trustee has no power to name beneficiaries of any
such policies other than the Trust, no power to assign such policies other than
to a successor Trustee, or to loan to any person the proceeds of any borrowing
against such policies;

 

(iii) to sell, exchange, convey, transfer or dispose of and also to grant
options with respect to any property, whether real or personal, at any time held
by it, and any sale may be made by private contract or by public auction, and
for cash or upon credit, or partly for cash and partly upon credit, and no
person dealing with the Trustee shall be bound to see the application of the
purchase money or to inquire into the validity, expediency or propriety of any
such sale or other disposition;

 

(iv) to retain, manage, operate, repair and rehabilitate and to mortgage or
lease for any period any real estate held by it and, in its discretion, cause to
be formed any corporation or trust to hold tile to any such real property;

 

5



--------------------------------------------------------------------------------

(v) to vote in person or by proxy on any stocks, bonds, or other securities held
by it, including any shares of mutual funds held by it, to exercise any options
appurtenant to any stocks, bonds or other securities for the conversion thereof
into other stocks, bonds or securities, or to exercise any rights to subscribe
for additional stocks, bonds or other securities and to make any and all
necessary payment therefor and to enter into any voting trust;

 

(vi) with respect to any investment, to join in, dissent from, or oppose any
action or inaction of any corporation, or of the directors, officers or
stockholders of any corporation, including, without limitation, any
reorganization, recapitalization, consolidation, liquidation, sale or merger;

 

(vii) to settle, adjust, compromise, or submit to arbitration any claims, debts
or damages due or owing to or from the Trust Fund; and

 

(viii) to deposit any property with any protective, reorganization or similar
committee, to delegate power thereto and to pay and agree to pay part of its
expenses and compensation and any assessments levied with respect to any
property so deposited.

 

In exercising such powers with respect to any portion of the Trust Fund that is
invested pursuant to directions of the Committee or of an Investment Manager,
the Trustee shall act in accordance with directions provided by the Committee or
Investment Manager. The Trustee shall be under no duty or obligation to review
any action to be taken, nor to recommend any action, pursuant to this Section
2.6(a) with respect to any portion of the Trust Fund that is under the direction
of the Committee or an Investment Manager. The Trustee shall have no liability
or responsibility for its action or inaction pursuant to the direction of, or
its failure to act in the absence of directions from, the Committee or an
Investment Manager, except to the extent provided in Section 5.2. The Employer
hereby agrees to indemnify the Trustee and hold it harmless from and defend it
against any claim or liability which may be asserted against the Trustee by
reason of any action or inaction by it pursuant to a direction given by the
Committee or failing to act in the absence of any such direction.

 

(b) In addition to and not by way of limitation of any other powers conferred
upon the Trustee by law or other provisions of this Agreement, but subject to
Section 1.3 and this Section 2, the Trustee is authorized and empowered, in its
discretion:

 

(i) to commence or defend suits or legal proceedings, and to represent the Trust
Fund in all suits or legal proceedings in any court or before any other body or
tribunal;

 

(ii) to register securities in its name or in the name of any nominee or
nominees with or without indication of the capacity in which the securities
shall be held, or to hold securities in bearer form;

 

6



--------------------------------------------------------------------------------

(iii) to borrow or raise monies for the purposes of the Trust from any lender,
except the Trustee, in its individual capacity, and for any sum so borrowed to
issue its promissory note as Trustee and to secure the repayment thereof by
pledging all or any part of the Trust Fund, and no person lending money to the
Trustee shall be bound to see the application of the money loaned or to inquire
into the validity, expediency of propriety of any such borrowing;

 

(iv) to make distributions in cash upon the direction of the Committee;

 

(v) to withhold the appropriate amount of taxes from a participant’s
distribution as directed by the Committee;

 

(vi) to employ such agents, brokers, counsel and accountants as the Trustee
shall deem advisable and to be reimbursed by the Employer for their reasonable
expenses and compensation;

 

(vii) to make, execute, acknowledge, and deliver any and all deeds, leases,
assignments and instruments; and

 

(viii) generally to do all acts which the Trustee may deem necessary or
desirable for the administration and protection of the Trust Fund.

 

Notwithstanding any powers granted to the Trustee pursuant to this Agreement or
by applicable law, the Trustee shall not have any power that could give the
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of Section 301.7701-2 of the Treasury Regulations promulgated
pursuant to the Code.

 

2.7 Substitution of Assets. The Employer shall have the right at any time, in
its sole discretion, to substitute assets of equal fair market value for any
asset held by the Trust. This right is exercisable by the Employer in a
nonfiduciary capacity without the approval or consent of any person in a
fiduciary capacity.

 

Section 3. Trustee and Committee:

 

3.1 Committee. The Employer shall certify to the Trustee the names and specimen
signatures of the members of the Committee appointed by the Employer to
administer the Plan and give directions to the Trustee. Such certification shall
include directions as to the number of signatures required for any communication
or direction to the Trustee. The Employer shall promptly give notice to the
Trustee of changes in the membership of the Committee. The Committee may also
certify to the Trustee the name of any person, together with a specimen

 

7



--------------------------------------------------------------------------------

signature of any such person who is not a member of the Committee, authorized to
act for the Committee in relation to the Trustee. The Committee shall promptly
give notice to the Trustee of any change in any person authorized to act on
behalf of the Committee. For all purposes under this Agreement, until any such
notice is received by the Trustee, the Trustee shall be fully protected in
assuming that the membership of the committee and the authority of any person
certified to act in its behalf remain unchanged.

 

3.2 Trustee’s Reliance. The Trustee may rely and act upon any certificate,
notice or direction of the Committee, or of a person authorized to act on its
behalf, or of the Employer or of an Investment Manager which the Trustee
believes to be genuine and to have been signed by the person or persons duly
authorized to sign such certificate, notice, or direction.

 

3.3 Legal Counsel. The Trustee may consult with legal counsel (who may be
counsel to the Employer) and may charge the expense to the Employer concerning
any questions which may arise under this Agreement, and the opinions of such
counsel shall be full and complete protection with respect to any action taken,
or omitted, by the Trustee hereunder in good faith in accordance with the
opinion of such counsel.

 

3.4 Liability Under the Plan. The duties and obligations of the Trustee shall be
limited to those expressly set forth in this Agreement, notwithstanding any
reference herein to the Plan. Notwithstanding any other provision of this Trust
Agreement, (i) the Trustee and its officers, directors and agents hereunder
shall be indemnified and held harmless by the Employer and the Fund to the
fullest extent permitted by law against any and all costs, damages, expenses and
liabilities including, but not limited to, attorneys’ fees and disbursements
reasonably incurred by or imposed upon it in connection with any claim made
against it or in which it may be involved by reason of it being, or having been,
a Trustee hereunder, to the extent such amounts are not satisfied by fiduciary
liability insurance that may or may not be maintained by the Employer, unless
such costs, damages, expenses or liabilities are attributable to the negligence
or willful misconduct of the Trustee; and (ii) the Employer and the Fund, and
their respective

 

8



--------------------------------------------------------------------------------

officers, directors, trustees, and agents hereunder shall be indemnified and
held harmless by the Trustee to the fullest extent permitted by law against any
and all costs, damages, expenses and liabilities including, but not limited to,
attorneys’ fees and disbursements reasonably incurred by or imposed upon any of
them in connection with any claim made against them or in which they may be
involved pursuant to this Agreement, to the extent such amounts are not
satisfied by fiduciary liability insurance that may or may not be maintained by
the Trustee, provided such costs, damages, expenses or liabilities are
attributable to the negligence or willful misconduct of the Trustee.

 

Section 4. Distributions from the Trust Fund:

 

4.1 General. The Trustee shall make payments from the Trust Fund in such
amounts, at such times, and to such persons as the Committee may, from time to
time, direct. The Committee shall consider and review any claim for benefits
under the Plan in accordance with the procedures established in the Plan.

 

4.2 Direction by the Committee.

 

(a) A direction by the Committee to make a distribution from the Trust Fund
shall:

 

(i) be made in writing;

 

(ii) specify the amount of the payment to be distributed, the date such payment
is to be made, the person to whom payment is to be made, and the address to
which the payment is to be sent; and

 

(iii) be deemed to certify to the Trustee that such direction and any payment
pursuant thereto are authorized under the terms of the Plan.

 

(b) The Trustee shall be entitled to rely conclusively on the Committee’s
certification of its authority to direct a payment without independent
investigation. The Trustee shall have no liability to any person with respect to
payments made in accordance with the provisions of this Section 4.

 

4.3 Method of Payment. Payments of money by the Trustee may be made by its check
payable to the order of the payee designated by the Committee and mailed to the
payee

 

9



--------------------------------------------------------------------------------

in care of the Employer. The Trustee shall provide for the reporting and
withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by the
Employer.

 

4.4 Special Distributions. Notwithstanding any other provision of this Trust
Agreement to the contrary, if at any time (i) the Trust is finally determined by
the Internal Revenue Service (the “IRS”) not to be a “grantor trust,” with the
result that the income of the Trust Fund is not treated as income of the
Employer pursuant to Sections 671 through 679 of the Code, (ii) a federal tax is
finally determined by the IRS to be payable by the Trust beneficiaries, or (iii)
the Trustee receives an opinion of counsel satisfactory to it to the effect that
it is likely that the IRS will determine that a tax will be payable by the Trust
beneficiaries as described in (ii) and it is likely that such determination will
be upheld, then the Trust shall immediately terminate and the assets paid as
soon as practicable by the Trustee to the Trust beneficiary as directed by the
Committee.

 

4.5 Payments to Employer. Except as expressly provided herein, the Employer
shall have no right or power to direct the Trustee to return to the Employer any
of the Trust Fund before all payments of benefits have been made pursuant to the
Plan. However, if the Trustee determines that the value of the assets of the
Trust Fund are in excess of 100% of the amount required to pay the benefits
provided under the terms of the Plan, then such excess assets, including both
principal and income, shall be returned to the Employer.

 

Section 5. Trustee’s and Committee’s Responsibilities:

 

5.1 General Standard of Care. The Trustee, the members of the Committee and any
Investment Manager shall at all times discharge their duties with respect to the
Trust Fund solely in the interest of the Plan participants and their
beneficiaries and with the care, skill, prudence, and diligence that, under the
circumstances prevailing, a prudent man acting in a like capacity and familiar
with such matters would use in the conduct of an enterprise of a like character
and with like aims.

 

10



--------------------------------------------------------------------------------

5.2 No Liability for Acts of Others. No “fiduciary” (as such term is defined in
Section 3(21) of ERISA) under this Agreement shall be liable for an act or
omission of another person in carrying out any fiduciary responsibility where
such fiduciary responsibility is allocated to such other person by this
Agreement or pursuant to a procedure established in this Agreement.

 

Section 6. Trustee’s Accounts:

 

6.1 Accounts. The Trustee shall keep accurate and detailed accounts of all
investments, reinvestments, receipts and disbursements, and other transactions
hereunder, and all such accounts and the books and records relating thereto
shall be open to inspection at all reasonable times by the Employer or the
Committee or persons designated by them.

 

6.2 Valuation of Trust Fund. The Trustee shall value or cause to be valued the
Trust Fund as of the last business day of each calendar quarter (“Valuation
Date”), and shall report to the Committee the value of the Trust Fund as of such
date, within a reasonable time after the first day of the month next succeeding
each Valuation Date.

 

6.3 Reports to the Committee.

 

(a) Within sixty (60) days following the last day of each fiscal year of the
Trust, and within sixty (60) days following the effective date of the
resignation or removal of the Trustee as provided in Section 8.1, the Trustee
shall render to the Committee a written account setting forth all investments,
receipts, disbursements and other transactions affecting the Trust Fund or any
investment fund, which account shall be signed by the Trustee and mailed to the
Committee.

 

(b) The Committee shall notify the Trustee in writing of any objection or
exception to an account so rendered not later than ninety (90) days following
the date on which the Account was mailed to the Committee, whereupon the
Committee and the Trustee shall cooperate in resolving such objection or
exception.

 

(c) If the Committee has not communicated in writing to the Trustee within
ninety (90) days following the mailing of the account to the Committee any
exception or objection to the account, the account shall become an account
stated at the end of such ninety (90) day period. If the Committee does
communicate such an exception or

 

11



--------------------------------------------------------------------------------

objection, as to which it later becomes satisfied, the Committee shall thereupon
indicate in writing its approval of the account, or of the account as amended,
and the account shall thereupon become an account stated.

 

(d) Whenever an account shall have become an account stated as aforesaid, such
account shall be deemed to be finally settled and shall be conclusive upon the
Trustee, the Employer and all persons having or claiming to have any interest in
the Trust Fund or under the Plan, and the Trustee shall be fully and completely
discharged and released to the same extent as if the account had been settled
and allowed by a judgment or decree of a court of competent jurisdiction in an
action or proceeding in which the Trustee, the Employer, and all persons having
or claiming to have any interest in the Trust Fund or under the Plan were
parties.

 

6.4 Right of Judicial Settlement. Notwithstanding the provisions of Section 6.3,
the Trustee, the Committee, and the Employer, or any of them, shall have the
right to apply at any time to a court of competent jurisdiction for the judicial
settlement of the Trustee’s account. In any such case, it shall be necessary to
join as parties thereto only the Trustee, the Committee and the Employer; and
any judgment or decree which may be entered therein shall be conclusive upon all
persons having or claiming to have any interest in the Trust Fund or under the
Plan.

 

6.5 Enforcement of Agreement. To protect the Trust Fund from expenses which
might otherwise be incurred, the Employer and the Committee shall have
authority, either jointly or severally, to enforce this Agreement on behalf of
all persons claiming any interest in the Trust Fund or under the Plan, and no
other person may institute or maintain any action or proceeding against the
Trustee or the Trust Fund in the absence of written authority from the Committee
or a judgment of a court of competent jurisdiction that in refusing authority
the Committee acted fraudulently or in bad faith.

 

Section 7. Taxes; Compensation of Trustee:

 

7.1 Taxes. Any taxes that may be imposed upon the Trust Fund or the income
therefrom shall be deducted from and charged against the Trust Fund.

 

7.2 Compensation of Trustee; Expenses. The Trustee shall receive for its
services hereunder such compensation as may be agreed upon in writing from time
to time by the

 

12



--------------------------------------------------------------------------------

Employer and the Trustee and shall be reimbursed for its reasonable expenses,
including counsel fees, incurred in the performance of its duties hereunder. The
Trustee shall deduct from and charge against the Trust Fund such compensation
and all such expenses unless previously paid by the Employer.

 

Section 8. Resignation and Removal of Trustee:

 

8.1 Resignation or Removal of Trustee. The Trustee may resign as trustee
hereunder at any time by giving sixty (60) days prior written notice to the
Employer. Notwithstanding the preceding, the Trustee may resign immediately upon
the occurrence of an unusual event which in the sole discretion of the Trustee
affects the viability of the Employer and in such event the Employer shall
promptly appoint a qualified successor trustee. The Employer may remove the
Trustee as trustee hereunder at any time by giving the Trustee prior written
notice of such removal, which shall include notice of the appointment of a
successor trustee. Such removal shall take effect not earlier than sixty (60)
days following receipt of such notice by the Trustee unless otherwise agreed
upon by the Trustee and the Employer. Notwithstanding the foregoing, the
Employer may not remove the Trustee following a Change in Control without the
written consent of Participants then beneficially entitled to at least eighty
percent (80%) of the assets of the Trust. “Change in Control” shall mean the
occurrence of any of the following events with respect to the Employer: (A) any
consolidation or merger involving the Employer if the shareholders of the
Employer immediately before such merger or consolidation do not own, directly or
indirectly, immediately following such merger or consolidation, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
or interests of the corporation (or its parent corporation) or other entity
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the shares of the common stock of the Employer immediately
before such merger or consolidation; (B) any sale, lease, license, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the business and/or assets of the Employer or assets
representing over 50% of the operating revenue of the Employer; or (C) any
person (as such term is used in

 

13



--------------------------------------------------------------------------------

Sections 13(d) and 14(d) of the Exchange Act) who is not, on the effective date
of this Trust Agreement, a Controlling Person of the Employer shall become (x)
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of over 50% of the Employer’s outstanding common stock or the
combined voting power of the Employer’s then outstanding voting securities
entitled to vote generally or (y) a Controlling Person of the Employer.

 

8.2 Appointment of Successor. In the event of the resignation or removal of the
Trustee, a successor trustee shall be appointed by the Employer. Except as is
otherwise provided in Section 8.1, such appointment shall take effect upon
delivery to the Trustee of an instrument so appointing the successor and an
instrument of acceptance executed by such successor, both of which instruments
shall be duly acknowledged before a notary public. If within sixty (60) days
after notice of resignation shall have been given by the Trustee a successor
shall not have been appointed as aforesaid, the Trustee may apply to any court
of competent jurisdiction for the appointment of such successor. Notwithstanding
the foregoing, any appointment of a successor trustee that occurs following a
Change in Control (as defined above) shall be contingent on written consent by
Participants then beneficially entitled to at least eighty percent (80%) of the
assets of the Trust.

 

8.3 Succession.

 

(a) Upon the appointment of a successor hereunder, the Trustee shall transfer
and deliver the Trust Fund to such successor; provided, however, that the
Trustee may reserve such sum of money as it shall in its sole and absolute
discretion deem advisable for payment of its fees and all expenses including
counsel fees in connection with the settlement of its account, and any balance
of such reserve remaining after the payment of such charges shall be paid over
to the successor trustee. If such reserve shall be insufficient to pay such
charges, the Trustee shall be entitled to recover the amount of any deficiency
from the Employer, from the successor trustee, or from both.

 

(b) Upon the completion of the succession and the rendering of its final
accounts, the Trustee shall have no further responsibilities whatsoever under
this Agreement.

 

14



--------------------------------------------------------------------------------

8.4 Successor Bound by Agreement. All the provisions of this Agreement shall
apply to any successor trustee with the same force and effect as if such
successor had been originally named herein as the trustee hereunder.

 

Section 9. Trustee Responsibility Regarding Payments to Trust Beneficiaries When
Employer Is Insolvent:

 

9.1 Direction. The Board of Directors and the chief executive officer of the
Employer shall have the duty to inform the Trustee in writing if the Employer
becomes Insolvent, as hereinafter defined. If the Trustee receives any written
certification signed under penalties of perjury by any person other than the
Board of Directors or the chief executive officer of the Employer that the
Employer has become Insolvent, the Employer shall be deemed to be Insolvent for
purposes of this Section 9. When the Trustee has been so informed by the Board
of Directors or the chief executive officer of the Employer, or has received
such certification from another person, the Trustee shall immediately
discontinue payments of benefits to Trust Beneficiaries and shall hold the
assets of the Trust for the benefit of the Employer’s general creditors. Nothing
in this Agreement shall in any way diminish any rights of Plan participants or
their beneficiaries to pursue their rights as general creditors of the Employer
with respect to benefits due under the Plan. During the continuance of the
Trust, the fees and expenses of the Trustee shall be paid from the Trust Fund if
not paid by the Employer or any successor trustee (including a regulatory
agency).

 

9.2 Insolvency. The Employer shall be considered Insolvent for purposes of this
Section 9 if: (i) the Employer is unable to pay its debts as they become due;
(ii) the Employer is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code, or (iii) the Employer is determined to be
insolvent by any agency having regulatory authority over the Employer.

 

9.3 Resumption of Payments. The Trustee shall resume the payment of benefits to
Plan participants or their beneficiaries only after the Trustee has determined
that the

 

15



--------------------------------------------------------------------------------

Employer is not Insolvent (or is no longer Insolvent). If the Trustee
discontinues the payment of benefits from the Trust pursuant to Section 9.1
hereof, and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan, less the
aggregate amount of any payments made to Plan participants or their
beneficiaries by the Employer in lieu of the payments provided for hereunder
during any such period of discontinuance.

 

Section 10. Amendment and Irrevocability:

 

10.1 The Employer may, at any time and from time to time, by instrument in
writing executed pursuant to authorization of its Board of Directors, amend in
whole or in part any or all of the provisions of this Agreement; provided,
however, that: (i) no amendment which affects the rights, duties, fees or
responsibilities of the Trustee may be made without the Trustee’s consent; (ii)
no amendment shall conflict with the terms of the Plan or alter the fact that
the Trust is irrevocable pursuant to Section 10.1 hereof, and (iii) any
amendment following a Change in Control, as defined above, shall be contingent
upon its receipt of written approval by Participants then beneficially entitled
to at least eighty percent (80%) of the assets of the Trust.

 

10.2 Except as provided in Section 4.5, the Trust created hereunder is
irrevocable and shall terminate only upon the complete distribution of the
assets of the Trust to the participants or their beneficiaries. In the event
that Trust assets remain after the payment of all benefits to the participants
or their beneficiaries under the terms of the Plan, the Trust shall be
terminated and any remaining assets shall be returned to the Employer.

 

10.3 Any such amendment shall become effective upon receipt by the Trustee of
the instrument of amendment and endorsement thereon by the Trustee of its
consent thereto, if such consent is required; provided, however, no such
amendment shall be permitted if, in the opinion of counsel to the Employer, any
such amendment would cause the Trust to cease to constitute a grantor trust as
described in Section 4.4 of this Agreement. Following any such termination as
provided in Section 10.1, the powers of the Trustee hereunder shall continue as
long as any of the Trust Fund remains in its hands.

 

Section 11. Miscellaneous:

 

11.1 Binding Effect; Assignability. This Agreement shall be binding upon, and
the powers granted to the Employer and the Trustee, respectively, shall be
exercisable by the respective successors and assigns of the Employer and the
Trustee. Any entity which shall, by

 

16



--------------------------------------------------------------------------------

merger, consolidation, purchase, or otherwise, succeed to substantially all the
trust business of the Trustee shall, upon such succession and without any
appointment or other action by the Employer, be and become successor trustee
hereunder.

 

11.2 Governing Law. This Agreement and the trust created and the Trust Fund held
hereunder shall be interpreted in accordance with the laws of the state
designated by the Employer in Section 17.9 of the Adoption Agreement, except to
the extent that such laws are preempted by the federal laws of the United States
of America. All contributions to the Trust Fund shall be deemed to take place in
the state designated by the Employer in Section 17.9 of the Adoption Agreement.

 

11.3 Notices. Any communication to the Trustee, including any notice, direction,
designation, certification, order, instruction, or objection shall be in writing
and signed by the person authorized under the Plan to give the communication.
The Trustee shall be fully protected in acting in accordance with these written
communications. Any notice required or permitted to be given to a party
hereunder shall be deemed given if in writing and hand delivered or mailed,
postage prepaid, certified mail, return receipt requested, to such party at the
following address or at such other address as such party may by notice specify:

 

If to the Employer:

 

Semtech Corporation

200 Flynn Rd.

Camarillo, CA 93012

Attention: Ken Bauer

 

If to the Trustee:

 

Bankers Trust Company

665 Locust

Des Moines, IA 50309

Attention: Anji Hayek

 

17



--------------------------------------------------------------------------------

11.4 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity of enforceability of the remaining
provisions.

 

11.5 Waiver. Failure of any party to insist at any time or times upon strict
compliance with any provision of this Agreement shall not be a waiver of such
provision at such time or any later time unless in a writing designated as a
waiver and signed by or on behalf of the party against whom enforcement of the
waiver is sought.

 

11.6 Non-Alienation. No interest, right or claim in or to any part of the Trust
Fund or any payment therefrom shall be assignable, transferable or subject to
sale, mortgage, pledge, hypothecation, commutation, anticipation, garnishment,
attachment, execution, or levy of any kind, and the Trustee and the Committee
shall not recognize any attempt to assign, transfer, sell, mortgage, pledge,
hypothecate, commute, or anticipate the same, except to the extent required by
law.

 

11.7 Headings. The headings of sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Agreement, the text shall control.

 

11.8 Construction of Language. Whenever appropriate in this Agreement, words
used in the singular may be read in the plural; words used in the plural may be
read in the singular; and words importing the masculine gender shall be deemed
equally to refer to the female gender or the neuter. Any reference to a section
number shall refer to a section of this Agreement, unless otherwise indicated.

 

11.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SEMTECH CORPORATION By:  

/s/ David G. Franz, Jr.

--------------------------------------------------------------------------------

    Vice President and Chief Financial Officer     Authorized Officer BANKERS
TRUST COMPANY By:  

 

--------------------------------------------------------------------------------

    Trust Officer

 

19